DETAILED ACTION
This action is in response to the application filed on 25 November 2020.
Claims 1-20 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,917,330 (the ‘330 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘330 Patent by eliminating the elements and their functions as set forth below.
A router configured as an autonomous system border router (ASBR) in a local autonomous system (AS), the router comprising: a) a control component for communicating and computing routing information, the control component running a Border Gateway Protocol (BGP) and peering with at least one BGP peer device in an outside autonomous system (AS) different from the local AS;  and b) a forwarding component for forwarding packets using forwarding information derived from the routing information computed by the control component, wherein the control component (1) receives reachability information for at least one external prefix, each of the at least one external prefix corresponding to a device located outside the local AS, and (2) associates the at least one external prefix, as a BGP next hop (B NH), with an abstract next hop (ANH) that identifies either (A) a set of at least two BGP (eBGP) sessions, wherein each of the at least two eBGP sessions is between the ASBR and a BGP peer device through which the device corresponding to one of the at least one external prefix located outside the local AS is reachable, the BGP peer device being located in the outside AS, or (B) an eBGP session between the ASBR and a BGP peer device through which each of at least two devices corresponding to at least two external prefixes is reachable.

In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application recites substantially similar subject matter of claim 1 of the ‘330 Patent. 
Claim 12 recites a non-transitory storage medium corresponding to claim 1, and is similarly not patentably distinct from claim 1 of the ‘330 Patent.
Claim 15 is not patentably distinct from claim 12 of the ‘330 Patent.
Claims 2-11, 13-14, and 16-20 are substantially disclosed by the remaining claims of the ‘330 Patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "each of the at least one eBGP sessions" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, while the prior art of record discloses, teaches, or suggests certain limitations of said claims, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggest 
wherein the control component … associates the at least one external prefix, as a BGP next hop (B NH), with an abstract next hop (ANH) that identifies either 
(A) a set of at least two BGP (eBGP) sessions, wherein each of the at least two eBGP sessions is between the ASBR and a BGP peer device through which the device corresponding to one of the at least one external prefix located outside the local AS is reachable, the BGP peer device being located in the outside AS, or 
(B) an eBGP session between the ASBR and a BGP peer device through which each of at least two devices corresponding to at least two external prefixes is reachable.
Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
The closest prior arts 
Patel (US 2016/0248663) discloses border router in a local automous system AS1 providing inter-domain routing between AS1 and AS2 using Border Gateway Protocol (BGP) (fig. 1, 2; para. 18, 21), router 50 perring with router 20 having BGP element 65 (fig. 2; para. 33, 34), network interfaces 55 to forward the packets to their destination according to the calculated path (fig. 2; para. 233), router 50, as a peer node, receiving reachability information NLRI for the network address prefixes of the destinations outside the autonomous system (para. 22, 23), the address prefixes including IP address information of paths to the destination (para. 22), eBGP sessions being used between router 50 in the AS1 and the AS2 peer device (para. 21);
Nalawade (US 8,619,774) discloses BGP distributes reachability information for prefixes for each VPN, communication taking place within and between automomous sytems (AS) involving IBGP and EBGP sessions (para. 2, lines 53-59)
either singularly or in combination, fail to anticipate or render the above features obvious.

Claims 12 and 15 encompass limitations that are similar to claim 1. Thus, claims 12 and 15 are allowed based on the same reasoning as discussed above.
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Luat Phung/
Primary Examiner, Art Unit 2464